Citation Nr: 0315956	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
disability, evaluated as 10 percent disabling, effective from 
November 1993, and as 30 percent disabling, effective from 
January 1996, except for periods when a total rating was 
assigned based on surgery and convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1974 to May 1988.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1994 and later RO decisions that denied service 
connection for Graves Disease and diabetes mellitus, denied 
an increased evaluation for supraventricular tachycardia 
(rated 30 percent), denied an increased evaluation for a 
right shoulder disability (rated 10 percent, effective from 
November 1993, and 30 percent, effective from January 1996, 
except for periods when a total rating was assigned based on 
surgery and convalescence under the provisions of 38 C.F.R. 
§§ 4.30 and 4.71a, Code 5051 (2002), denied an increased 
evaluation for perirectal abscess and fistula (rated 
10 percent), denied an increased evaluation for a right great 
toe disability (rated 10 percent), denied an increased 
evaluation for a left great toe disability (rated 
10 percent), denied increased (compensable) evaluations for 
chondromalacia of the right knee, chondromalacia of the left 
knee, and hemorrhoids, and denied a total rating for 
compensation purposes based on individual unemployability.  A 
May 1998 Board decision denied service connection for Graves 
Disease, granted service connection for diabetes mellitus, 
and denied an increased evaluation for supraventricular 
tachycardia.  At that time, the Board also remanded various 
issues to the RO for additional development.

In a May 2000 decision, the Board denied increased 
evaluations for perirectal abscess and fistula, the right 
great toe disability, the left great toe disability, and 
hemorrhoids.  At that time, the Board remanded the issues of 
entitlement to increased evaluations for the right shoulder 
disability, the right knee disability, and the left knee 
disability, and entitlement to a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional development.

In correspondence dated in April 2002, the veteran related 
that he wanted 10 percent ratings for this right and left 
knee disabilities, and a total rating for compensation 
purposes based on unemployability.  RO rating decisions in 
June 2002 and January 2003 increased the evaluations for the 
right and left knee conditions from zero to 10 percent, 
effective from June 1998, and assigned a total rating for 
compensation purposes based on unemployability due to the 
service-connected disabilities, effective from June 1998.  
These issues are no longer for appellate consideration 
because the requested benefits were granted.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In June 2002, the veteran disagreed with the effective date, 
November 2000, assigned for the total rating for compensation 
purposes based on unemployability in the June 2002 RO rating 
decision.  A statement of the case was sent to him in August 
2002 on this issue.  An earlier effective date was granted by 
rating decision in January 2003.  He did not complete the 
appeal of this matter by submitting a substantive appeal or 
VA Form 9, and the Board will not address this issue.


FINDINGS OF FACT

1.  The right shoulder disability has been manifested 
primarily by painful motion, limitation of flexion to 
shoulder level, functional impairment, and X-ray findings of 
arthritis or post surgical changes of the humeral head since 
November 1993.

2.  Ankylosis, a flail joint or fibrous union of the humerus 
was not present prior to right shoulder hemiarthroplasty in 
February 1997; nor is such a manifestation, or severe, 
painful motion or weakness of the right shoulder found after 
the hemiarthroplasty.




CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 30 percent for 
degenerative joint disease of the right shoulder, effective 
from November 1993, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Codes 
5201, 5202, 5203 (2002).

2.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the right shoulder, including 
status post humeral head arthroplasty, are not met at any 
time from November 1993 except when total ratings were 
assigned based on surgery and convalescence.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
I, 4.71a, Codes 5051, 5200, 5201, 5202, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West. 2002)) redefined VA's 
duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for the right 
shoulder disability, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the right shoulder 
condition.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from March 1974 to May 1988.

VA medical records, including records from the Social 
Security Administration, show that the veteran was treated 
and evaluated for various conditions from 1992 to the early 
2000's.  The more salient medical reports related to the 
claim for an increased evaluation for the right shoulder 
disability are discussed below.

A December 1988 RO rating decision granted service connection 
for bursitis of the right shoulder.  A zero percent 
evaluation was assigned, effective from May 1988.

A May 1996 RO hearing officer decision increased the 
evaluation for the right shoulder condition from zero to 
10 percent, effective from November 1993.  An April 1997 RO 
rating decision increased the evaluation for the right 
shoulder condition from 10 to 100 percent, effective from 
November 29, 1995 to January 1996, under the provisions of 
38 C.F.R. § 4.30, thereafter, a 30 percent evaluation was 
assigned, effective from January 1996; the rating was 
increased from 30 to 100 percent, effective from January 31, 
1997 to April 1998, under the provisions of 38 C.F.R. 
§ 4.71a, Code 5051, thereafter, the 30 percent evaluation was 
resumed, effective from April 1998.  The 30 percent rating 
has remained unchanged since April 1998.

The veteran underwent an orthopedic evaluation in January 
1994.  He complained of right shoulder pain since 1975 when 
he injured that shoulder while playing football.  Range of 
motion was from zero to 90 degrees with pain at 90 degrees.  
X-rays of the right shoulder revealed interval progression of 
hypertrophic changes about the glenohumeral joint.

A VA report of the veteran's outpatient treatment in July 
1995 reveals that he had right shoulder pain.  The diagnosis 
was degenerative joint disease of the right glenohumeral 
joint.  The surgical options to treat his right shoulder 
condition were discussed.

The veteran and his wife testified at a hearing in November 
1995.  His testimony was to the effect that his right 
shoulder condition had worsened.

A VA summary shows that the veteran was hospitalized from 
November to December 1995.  The surgical report notes that he 
had a long history of shoulder pain and that preoperative 
radiographs confirmed a large osteophyte inferiorly.  It was 
noted that he had significant pain with extremes of 
elevations, abduction, and external rotation.  The surgical 
options available to the veteran were discussed, including 
hemiarthroplasty and the risks associated with joint 
replacement in young patients.  He underwent arthrotomy and 
cheilectomy of the right shoulder.  The diagnosis was 
degenerative joint disease of the right shoulder.

A VA report of the veteran's outpatient treatment in November 
1996 reveals a history of right shoulder pain for many years.  
He reported that recent surgery had not improved the range of 
motion, but had decreased the pain.  He had decreased range 
of motion of the right shoulder, but he could touch the back 
of his head.  The diagnosis was advanced degeneration of the 
right glenohumeral joint.

A VA report shows that the veteran was hospitalized from 
January to February 1997.  An examination revealed 
significant, decreased range of motion of the right shoulder.  
His right upper extremity was neurovascularly intact.  He 
underwent right shoulder hemiarthroplasty.  The diagnosis was 
degenerative joint disease of the right shoulder.  

The veteran underwent a VA examination in June 1998.  It was 
noted that he was right-hand dominant.  He reported increased 
range of motion and decreased pain since right shoulder 
surgery.  He complained of intermittent numbness going down 
his arm since the surgery.  Elevation of the right shoulder 
was to 120 degrees, external rotation was to 45 degrees, 
internal rotation was to S1, and abduction was to 95 degrees 
with pain at the extremes of motion.  He had atrophy of the 
infraspinatus muscle and some wasting of the subcapularis 
muscle.  There was a 12 centimeters incision that was well-
headed and showed no evidence of infection.  Distal arms 
showed normal sensation.  Motor strength in the hands was 
5/5.  X-ray evaluation of the right shoulder showed well-
placed shoulder arthroplasty with no lucency.  The conclusion 
was total shoulder arthroplasty with limits in range of 
motion with improvement in range of motion and pain relief 
since surgery.

The veteran underwent a VA examination in August 1998.  He 
complained of constant right shoulder pain that worsened with 
activity.  Active range of motion of the right shoulder was 
within normal limits in all planes, but there was pain on 
ranging in the abduction, external rotation, and internal 
rotation.  Muscle strength of the right upper extremity was 
5/5 in the grip, wrist, and elbow, and 2-3/5 in the shoulder 
rotator cuff muscles.  The diagnoses were decreased strength 
in right shoulder rotator cuff muscles and pain on range of 
motion of right shoulder in abduction, external and internal 
rotation, with no other focal neuromuscular deficits.

The veteran underwent a VA examination in February 1999.  The 
active range of motion of the right shoulder was within 
normal limits.  There was decreased muscle strength of the 
right shoulder.  The examiner opined that right shoulder pain 
could limit the function of the right shoulder during flare-
up or repeated use over a period of time.

The veteran underwent a VA examination in November 2000 
pursuant to the May 2000 Board remand in order to determine 
the severity of the right shoulder condition, including the 
functional impairment due to this condition.  He had active 
range of motion of the right shoulder with forward flexion to 
90 (180) degrees, extension to 30 (50) degrees, internal 
rotation to 90 (90) degrees, external rotation to 90 (90) 
degrees, abduction to 180 (180) degrees, and adduction to 50 
(50) degrees.  Muscle strength of the shoulder muscles was 
4/5 in all joints.  There was a healed surgical scar.  There 
were no bony or soft tissue abnormalities of the right 
shoulder.  There was no muscle spasm or fasciculation of the 
shoulder muscles.  X-rays of the right shoulder demonstrated 
status post right humeral head arthroplasty with apparent 
bone on metal articulation.  The examiner concluded that the 
veteran had a normal right shoulder arthroplasty.  The 
examiner found no incoordination, no weakened movement, and 
no excess fatigability of the right shoulder.  The examiner 
opined that the veteran had right shoulder pain that would 
not limit functional ability during flare-ups when the 
shoulder was used repeatedly.  The diagnosis was status post 
right humeral head arthroplasty with apparent bone on metal 
articulation.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is right-hand 
dominant and that he has a right shoulder disability.  
Replacement of the shoulder joint of the major upper 
extremity with a prosthesis warrants a 100 percent evaluation 
for a period of one year following implantation of the 
prosthesis.  This period commences at the conclusion of the 
initial grant of a total rating of one month following 
hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, 
a 60 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability will be rated by analogy to diagnostic codes 
5200 and 5203.  The minimum evaluation is 30 percent.  
38 C.F.R. § 4.71a, Code 5051.

A 30 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation of the major upper 
extremity.  Ankylosis is considered to be favorable when 
abduction is possible to 60 degrees and the individual can 
reach his or her mouth and head.  Ankylosis of the 
scapulohumeral articulation of the major upper extremity that 
is intermediate between favorable and unfavorable ankylosis 
warrants a 40 percent evaluation.  A 50 percent evaluation 
requires unfavorable ankylosis.  Ankylosis is considered to 
be unfavorable when abduction is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
for limitation of motion of the major arm requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Code 5201.

A 20 percent evaluation is warranted for malunion of the 
humerus of the major upper extremity with moderate deformity.  
A 30 percent rating requires marked deformity.  A 20 percent 
evaluation is warranted for infrequent episodes of 
dislocation of the scapulohumeral joint of the major upper 
extremity with guarding of movement only at the shoulder 
level.  A 30 percent evaluation requires frequent episodes of 
dislocation and guarding of all arm movements.  A 50 percent 
evaluation is warranted for fibrous union of the humerus of 
the major upper extremity.  A 60 percent rating requires 
nonunion of the humerus (a false, flail joint).  An 
80 percent evaluation requires loss of the head of the 
humerus.  38 C.F.R. § 4.71a, Code 5202.

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Code 5203.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

The evidence does not show the presence of ankylosis of the 
right shoulder, a flail shoulder joint, fibrous union of the 
humerus, malunion of the humerus or impairment of the 
clavicle to support the assignment of a rating in excess of 
10 percent for the veteran's right shoulder disability under 
diagnostic code 5200, 5202 or 5203 at any time from November 
1993.  The evidence indicates that the veteran's right 
shoulder condition has been manifested primarily by painful 
motion and limitation of motion that have produced functional 
impairment since November 1993.

The report of his VA hospitalization from November to 
December 1995 reveals that he had a long history of shoulder 
pain and radiographs confirmed a large osteophyte inferiorly.  
It was noted that he had significant pain with extremes of 
elevations, abduction, and external rotation.  The evidence 
reveals that he underwent arthrotomy and cheilectomy of the 
right shoulder during this period of hospitalization that did 
not resolve his right shoulder impairment, and that he 
required right shoulder hemiarthroplasty in February 1997 
during a period of VA hospitalization from January to 
February 1997 to resolve most of the impairment.  The reports 
of his VA examinations after the February 1997 right shoulder 
surgery indicate the presence of some muscle weakness in the 
right shoulder area that was slight at the time of VA 
examination in November 2000.  A separate evaluation for a 
muscle injury is not warranted for the muscle weakness 
because the impairment caused by this condition is considered 
in the evaluation of the right shoulder condition in the 
above-noted diagnostic codes.

After consideration of all the evidence, including the 
testimony of the veteran and his wife at a hearing in 1995, 
the Board finds that the evidence shows the right shoulder 
disability has been manifested primarily by painful motion, 
limitation of flexion to shoulder level, and functional 
impairment, and X-ray findings of arthritis prior to his 
surgery in February 1997 that support the assignment of a 
30 percent evaluation for the right shoulder disability, 
effective from November 1993, under diagnostic code 5201 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as required by the holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board also finds that the evidence indicates that the 
right shoulder surgery in February 1997 was successful as 
noted in the report of the veteran's VA examination in 
November 2000.  The evidence indicates that the veteran still 
has some painful motion and limitation of motion of the right 
shoulder that produce some impairment, but the evidence does 
not show severe, painful motion or weakness of the right 
shoulder to support the assignment of a 60 percent rating for 
the right shoulder disability under diagnostic code 5251.  In 
DeLuca, 8 Vet. App. 202, the Court held that in evaluating a 
service-connected joint disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the examiner who conducted the November 2000 VA examination 
found no incoordination, no weakened movement, and no excess 
fatigability of the right shoulder.  The examiner opined that 
the veteran had right shoulder pain that would not limit 
functional ability during flare-ups when the shoulder was 
used repeatedly.  The diagnosis was status post right humeral 
head arthroplasty with apparent bone on metal articulation.

Hence, the Board finds that the evidence supports granting a 
higher rating of 30 percent for the right shoulder 
disability, effective from November 1993, but that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the right shoulder 
condition except when this condition was assigned a total 
rating based on surgery and convalescence.  The benefit of 
the doubt doctrine is not for application with regard to the 
claim for a rating in excess of 30 percent for the right 
shoulder condition because the preponderance of the evidence 
is against this claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

A higher rating of 30 percent for degenerative joint disease 
of the right shoulder, effective from November 1993, is 
granted subject to the regulations applicable to the payment 
of monetary benefits.

A rating in excess of 30 percent for degenerative joint 
disease of the right shoulder, including status post humeral 
head arthroplasty, is denied at any time from November 1993 
except for the periods when a total rating was assigned based 
on surgery and convalescence.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

